Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolterieke et al. (United States Patent Application Publication US 2011/0289327), hereinafter Nolterieke.

1, Nolterieke teaches a method for controlling server power usage in a data center, (Title “CHASSIS POWER ALLOCATION USING EXPEDITED POWER PERMISSIONS”) the method comprising: 
managing, using a software-defined power (SDP) architecture, power usage among a plurality of server racks in active mode processing a set of workloads in the data center; ([0017] “The computer system 10 includes a rack mountable multi-server chassis 12 having a plurality ("M") of server bays 14 for receiving up to a like number of servers 20.” [0018] “The power module 31 supplied power to the servers 20 currently in the chassis. The chassis manage module manages chassis resources, such as the allocation of power from the power module to the various servers 20 in the chassis 12.” The various servers in the chassis are interpreted as plurality server racks in the data center. A rack mountable multi-server chassis is interpreted as a plurality of server racks. The servers with various performance capabilities that already receives the power is interpreted as a plurality of server racks in active mode processing a set of workloads.)
detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ([0021] “The chassis management module 32 cannot immediately ascertain the actual power requirement of a particular server 20 upon insertion. Rather, the server must first take an inventory to identify the components and their corresponding power requirements.” [0022] “a server management module ("SMM'') will automatically inventory the components of a server 20 in response to insertion of the server 20 into a server bay 14. The process of generating the inventory may be controlled by the server management module 24, the chassis management module 32, or both.” In response to insertion of the server, which is not powered yet, a server management module inventory the component of the inserted server. Without power, the newly inserted server dos not have or perform workload. The newly inserted server or a new server rack in standby mode without a workload is detected using a SMM or a resource inventory manager. Furthermore, as shown in Fig. 1, the new server rack in standby mode without a workload is added to the computer system 10 including a rack mountable multi-server chassis.)
ensuring that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode; ([0021] “The chassis management module 32 cannot immediately ascertain the actual power requirement of a particular server 20 upon insertion. Rather, the server must first take an inventory to identify the components and their corresponding power requirements.” [0023] “the inserted server may read the VPD for its model type and look up the server power limit for a server of its type or model number and report the server power limit to the chassis management module.” The chassis management module read or examines the information of the server such as type or model number. In addition, various components in the server is identified to properly provide the power with unallocated power before granting power. Thus, until grating power, the newly inserted server is in the standby mode or not in the active mode. The newly inserted server or the new server rack in the standby mode is controlled and monitored before transitioning to the active mode.)
determining, using the SDP architecture, whether power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode; ([0021] “the chassis management module can determine certain parameters of the server directly from the chassis specification 16. For example, the chassis specification 16 limits a type-XYZ chassis 12 to receive only type-ABC servers. Therefore, the chassis management module 32 can be programmed with the server power limit (500 W in this example) of any received server 20 based on the server specification 22.” [0023] “if the server power limit is less than or equal to the unallocated chassis power, then a power permission is immediately granted to the inserted server in an amount equal to the value of the server power limit according to step 54.” The chassis management module determines if the server power limit is less than or equal to the unallocated chassis power before providing power. Determination if the server power limit is less than or equal to the unallocated chassis power is interpreted as power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode.) and 
transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met. ([0023] “if the server power limit is less than or equal to the unallocated chassis power, then a power permission is immediately granted to the inserted server in an amount equal to the value of the server power limit according to step 54. This power permission is thus granted prior to generating a server inventory for the inserted server, which is initiated in step 56.” As shown in Fig. 2, when the server power limit is less than or equal to the unallocated chassis power, the power is provided to the server, which is interpreted as transitioning the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks. The unallocated power is power left after providing power to the active servers. As discussed above, determining that the unallocated power is sufficient for the newly inserted server is interpreted as determining that the power safety criteria are met. In response to the determination, the power is provided to the new server rack, which is interpreted as transitioning from the standby mode to the active mode in a safe manner.)

Regarding claim 3, Nolterieke teaches managing, using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget as a whole. ([0025] “Conditional step 64 involves comparing the component power requirement (determined in step 60) to the categorically-defined component power limit for that component type (determined in step 62). If the power requirement of the current component is less than the component power limit, then the difference between those two power values is determined. That difference is subtracted from the value of the server power limit (SPL) in step 66. Step 66 is applied to all the components inventoried up to that point, so that the difference between the categorically-defined component power limit and the component power requirement for each component inventoried thus far is subtracted from the value of the server power limit to obtain a "reduced" server power limit.” The power limit of all the components of the newly inserted server, which is interpreted as power consumption of the new server rack as a whole, is used to subtract difference from server power limit in order to keep the power consumption of the server below the unallocated power, which is interpreted as managing power consumption of the new server rack within the power budget. Furthermore, the specification of the newly inserted server indicates the power limit or the power consumption of the server as a whole for the step 52 in Fig. 2.)

Regarding claim 5, Nolterieke teaches receiving an indication that the new server rack in the standby mode is to be added to a zone of the data center; ([0021] “the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration…the chassis may not be programmed with the server power limit of a type-ABC server, and the inserted server, itself, could instead report to the chassis a server power limit for a server of its type.” When the new added server with no power, which is interpreted as the new server rack in the standby mode, is inserted in the bay M of the computer system 10, which is interpreted as the new server rack is to be added to a zone of the data center, the inserted server report the server power limit to the chassis management module, which is interpreted as receiving an indication.)
retrieving information corresponding to the new server rack from an integrated management system; ([0021] “the chassis management module can determine certain parameters of the server directly from the chassis specification 16. For example, the chassis specification 16 limits a type-XYZ chassis 12 to receive only type-ABC servers. Therefore, the chassis management module 32 can be programmed with the server power limit (500 W in this example) of any received server 20 based on the server specification 22…the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration.” [0022] “the server management module may be an integrated management module…” As shown in Fig. 1, SMM 24 included in each server reports the specification of the server, which is interpreted as retrieving information corresponding to the new server rack. SMM may be an integrated management module, which is interpreted as an integrated management system.) and 
translating the information corresponding to the new server rack into a rack inventory file. ([0021] “the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration.” As shown in Fig. 3 and Fig. 4, the information corresponding to the new server rack such as SERVER M is translated into a table and a chart of the power budget and inventory for the server M, which is interpreted as translating the information corresponding to the new server rack into a rack inventory file.)

Regarding claim 6, Nolterieke teaches controlling and monitoring the new server rack based on data in the rack inventory file; ([0021] “the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration…the chassis may not be programmed with the server power limit of a type-ABC server, and the inserted server, itself, could instead report to the chassis a server power limit for a server of its type. The server power limit is one example of information may be used by the chassis management module, as described further below, to expedite the granting of a power permission to an inserted server prior to completion of a server inventory for the inserted server.” Based on the data in the rack inventory file as shown in Fig. 3 and Fig. 4 regarding the new server rack, the power limit is controlled and monitored as shown in Fig. 2.) and 
generating power consumption data corresponding to the new server rack based on the monitoring of the new server rack. ([0024] “The process of inventorying the server involves examining the server to identify components of the server and the corresponding component power requirement (CPR) of each component.” As shown in Fig. 3 and Fig. 4, the power limit and component power requirement for each component are monitored and generates the power consumption data corresponding the newly inserted server.)

Regarding claim 7, Nolterieke teaches comparing the power consumption data corresponding to the new server rack with the power safety criteria corresponding to the zone; (Fig. 2 62, 63, 66, 68. As discussed above, the power consumption data corresponding to the new server rack such as the component power limit and component requirement are monitored. Then as shown in Fig. 2, the component power limit are compared to the CPR in order to keep the power limits below unallocated chassis power or the power safety criteria corresponding to the zone.) and 
determining whether the power consumption data for the new server rack meets the power safety criteria. ([0027] “In conditional step 68, the reduced server power value (computed in step 66) is compared to the unallocated chassis power. If the reduced server power value is less than or equal to the unallocated chassis power, then step 70 involves either granting or updating a power permission to the server in the amount of the reduced server power. If a power permission was previously granted in step 54 prior to initiating the process of generating an inventory, or in a preceding iteration of step 70, then the power permission is updated (lowered) in step 70 to the amount of the reduced server power calculated in step 66.” Based on the comparison of the server power limit and the comparison of the component power limit, it is determined whether unallocated chassis power is sufficient for the new server, which is interpreted as the power safety criteria.)

Regarding claim 10, Nolterieke teaches wherein the SDP architecture includes a plurality of SDP worker services under control of a SDP manager, (“SMM” 24 in Fig. 1. [0022] “a server management module ("SMM'') will automatically inventory the components of a server 20 in response to insertion of the server 20 into a server bay 14. The process of generating the inventory may be controlled by the server management module 24, the chassis management module 32, or both.” As shown in Fig. 1, each server includes SMM controlled by the chassis management module, which is interpreted as SDP worker service.) and 
wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks. ([0022] “a server management module ("SMM'') will automatically inventory the components of a server 20 in response to insertion of the server 20 into a server bay 14. The process of generating the inventory may be controlled by the server management module 24, the chassis management module 32, or both…The server management module 24 is a service processor on the system board of the server 20 that may optionally also perform conventional power management tasks, such as monitoring the power consumption of the server 20 and throttling the processors and memory.” SMM inventory the components, which is interpreted as controls and monitors a corresponding server rack. After server is inserted, based on server power limit and server power requirement of servers in the active mode as shown in the Fig. 3, the unallocated power is assigned, which is interpreted as to manage power usage of that server rack in the plurality of server racks.)

11, Nolterieke teaches wherein the standby mode is one of a no power state or a low power state without processing any workload. (Fig. 2 52 “SPL <= unallocated chassis power?” 54 & 58 [0027] “In conditional step 68, the reduced server power value (computed in step 66) is compared to the unallocated chassis power. If the reduced server power value is less than or equal to the unallocated chassis power, then step 70 involves either granting or updating a power permission to the server in the amount of the reduced server power. If a power permission was previously granted in step 54 prior to initiating the process of generating an inventory, or in a preceding iteration of step 70, then the power permission is updated (lowered) in step 70 to the amount of the reduced server power calculated in step 66.” The power to the newly inserted server is not provided until the step 54 or 70 in Fig. 2. The server without power is interpreted as no power state.)

Regarding claims 12 and 14, the claims 12 and 14 are the apparatus claims of the method claims 1 and 3. Nolterieke further teaches a bust system; and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0035] “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” [0016] “The method may be implemented in the form of a computer program product embodied on a computer usable storage medium including computer usable program code for performing the methods steps.”) The claims 12 and 14 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke teaches all the limitations of the claims 12 and 14.

	Regarding claims 16, 18, and 20, the claims 16, 18, and 20 are the a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 1, 3, 5, and 6. The claims 16, 18, and 20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke teaches all the limitations of the claims 16, 18, and 20. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke in view of Cohen et al. (United States Patent Application Publication US 2003/0005339), hereinafter Cohen.

Regarding claim 2, Nolterieke teaches all the limitations of the method of claim 1, as discussed above.
However, Nolterieke does not teach adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode.
Cohen teaches adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. (Fig. 2 & [0007] “If step S5 determines that power supply 12 can not provide sufficient power to satisfy the new power requirement, then in step S6 power controller 16 determines whether the power provided to the computers l0a- 10n, including the new computer, can be reduced, with all of the computers operating at a reduced capacity, for example receiving 75% of their respective usual power requirements. If so, then in step S7, the power is reduced to all of the computers, including providing the additional computer less power than indicated in its request for power. The process then returns to step S3.” The power to supply the group of computers, which is interpreted as the plurality of server racks in the active mode, and a newly added computer, which is interpreted as the new server rack in the standby mode or powered off mode, is determined if it is sufficient to supply new power requirement, which is interpreted as to account for addition of the new server rack to the plurality of server racks. At the step S6 and S7, the power to the new computer is not supplied since the power to computer 10a-n are being adjusted to have sufficient power for the newly added computer. Thus, the power budget to the computers is adjusted or reduced before providing the low power to the newly added computer.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. They are all directed toward power management in a group of computers. As recognized by Cohen, If an additional
computer is added to the system, that increases the power requirements of the system. ([0002]) Thus, by reducing power budget to the computer in the active mode before adding a new computer or a server, the power requirements for all the servers and the newly added server can be met with the maximum power capacity of the power supply. Therefore, it would be advantageous to incorporate the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode in order to avoid the power failure of the entire system.

Regarding claim 13, the claim 13 is the apparatus claims of the method claims 3. Nolterieke further teaches a bust system; and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0035] “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” [0016] “The method may be implemented in the form of a computer program product embodied on a computer usable storage medium including computer usable program code for performing the methods steps.”) The claim 13 does not further teach or define the limitation over the limitations recited Nolterieke in view of Cohen teaches all the limitations of the claim 13.

	Regarding claim 17, the claim 17 is the a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 2 and 13. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Cohen teaches all the limitations of the claim 17. 

Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke in view of Lin et al. (United States Patent Application Publication US 2019/0171276), hereinafter Lin.

Regarding claim 4, Nolterieke teaches all the limitations of the method of claim 1, as discussed above.
However, Nolterieke does not teach notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack.
Lin teaches notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. ([0016] “for newly connected servers, the data center management service can be provided a schedule of the for newly connected servers. The schedule can then be updated so the datacenter management service has an accurate list of newly added servers and a date and possibly time they are expected to be assigned other services to provide. Before transferring the newly connected server to provide other services, the operator may signal the datacenter management
service that the particular server is being reassigned.” [0030] “At block 310, the routine 300 receives and/or maintains schedule of spare datacenter capacity…an operator may indicate newly connected servers are available and may specify a date and possibly time when the servers will be assigned to provide particular services; that there are servers with unused capacity and may specify a date and possibly time when the servers are expected to be used for special circumstances or will be again assigned to provide their usual services.” [0032] “At block 320, the routine 300 identifies spare servers. The process for identifying spare servers is illustrated in FIG. 3B and described in further detail below.” [0033] “Assigning a workload may include transmitting the URL received with the request. The routine 300 may also store an indication of which server(s) various workloads are assigned to.” [0039] “the routine 350 iteratively allocates servers in the server cluster identified at block 360 to complete the workload until the electrical power budget would be exhausted.” Spare servers, such as newly added servers or servers with unused capacity, are identified to assign a workload, which is interpreted as an existence of the new server rack for scheduling the set of workloads on the new server rack. Furthermore, the schedule of the newly connected servers is provided or notified to the data center management service.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. They are all directed toward power management in the servers. As recognized by Lin, since number of servers to be decommissioned can be in thousands, which will remain in an idle state in the data centers for a period of time. ([0005]) By notifying that a new server is available, the workload can be assigned to the new servers before decommissioning the servers to increase the efficient use of spare datacenter capacity. ([0023], [0024]) Therefore, it would be advantageous to incorporate the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack in order to increase the efficient use of spare datacenter capacity or a new server.

15, the claim 15is the apparatus claims of the method claim 4. Nolterieke further teaches a bust system; and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0035] “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” [0016] “The method may be implemented in the form of a computer program product embodied on a computer usable storage medium including computer usable program code for performing the methods steps.”) The claim 15does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Lin teaches all the limitations of the claim 15.

	Regarding claim 19, the claim 19 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 4 and 15. The claim 19does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Lin teaches all the limitations of the claim 19. 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke as applied to claim 7 above, and further in view of Ahluwalia et al. (United States Patent Application Publication US 2012/0072745), hereinafter Ahluwalia.

Regarding claim 8, Nolterieke teaches all the limitations of the method of claim 7, as discussed above.
Nolterieke teaches keeping the new server rack in the standby mode without processing any workload. (58 in Fig. 2 “Do not grant any power permission yet” “STOP” 68. Keeping the newly inserted server without power is interpreted as keeping the new server rack in the standby mode without processing any workload.)
However, Nolterieke does not teach responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, and outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria. 
Ahluwalia teaches responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, (Fig. 6 “Sufficient power in budget for at least P_aux” No 82 “Agent displays error to user” No sufficient power in budget for at least P_aux to add a server to group is interpreted as the power consumption data for the new server rack does not meet the power safety criteria. It is determined at 78 in Fig. 6,) outputting an error message indicating that the (No 82 “Agent displays error to user” As shown in Fig. 6 at step 78 and 82, when there is no sufficient power in budget for at least P_aux to add a server, agent displays error to the user, which is interpreted as outputting an error message.)  
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria. They are all directed toward power management in servers. As well known in the art before effective filing date of the claimed invention, if the power is provided to the servers above the power budget of the power supply, the entire servers can be shut down resulting catastrophic failures in the system. Therefore, based on the determination that the power safety criteria is not met, the outputted error message to the user ensures the integrity and reliability of the system. Therefore, it would be advantageous to incorporate the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke as applied to claim 7 above, and further in view of Ahluwalia and further in view of Lin.

Regarding claim 9, Nolterieke teaches all the limitations of the method of claim 7, as discussed above.
Nolterieke teaches transitioning the new server rack from the standby mode to the active mode processing the set of workloads.
However, Nolterieke does not teach responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center.
Ahluwalia further teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, (Fig. 6, 76 “Sufficient power in budget for at least P_aux?” Fig. 6, 80 “Agent adds server to group.” Based on the determination at the step 76 for sufficient power in budget, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, server is added to the group, which is interpreted as adding the new server rack to resource inventory corresponding to the zone.) and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center. (Fig. 6, 80 “Agent adds server to group.” Sufficient power in budget is interpreted as without exceeding the power budget for the zone. The claim limitation “to increase reliability and availability of the data center simply expresses an intended result. As shown in MPEP 2111.04, the simple expression of the intended result is not given weight.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center. They are all directed toward the power management in the servers. As recognized by Ahluwalia, the server has been improved to be smaller and more compact in order to include various components such as a blower module, a network module, and a supervisory controller in a limited ([0005]) With compact server, in order to improve the performance in a datacenter, by adding or activating new servers, when additional workload can be handled. However, by keeping the power under the power safety criteria or the sufficient power budget, the catastrophic failure of the servers can be avoided while improving the performance. Therefore it would be advantageous to incorporate the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center in order to improve the computing power while preventing the catastrophic failure in the system. 
However, Nolterieke in view of Ahluwalia does not teach selecting the new server rack in the resource inventory of the zone.
Lin teaches selecting the new server rack in the resource inventory of the zone. (Fig. 3A 320 “Identify spare servers” Fig. 5 520 “Determine the unallocated portion of the total power supply as a function of the total power supply and the previously allocated portion of the total power supply” 530 “Determine the availability of the additional power supply to allocate to the particular computing system as a function of the unallocated portion of the total power supply and the reclaimable portion of the total power supply” The spare servers, such as newly added servers, and unused servers, are identified and the workload and the power are allocated to the spare servers, which is interpreted as selecting the new server rack in the resource inventory of the zone.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke in view of Ahluwalia by incorporating the teaching of Lin of selecting the new server rack in the resource inventory of the zone. They are all directed toward the power management in the servers. As recognized by Lin, newly connected servers that are not yet assigned to provide particular service are spare capacity. ([0014]) When the spare capacity is available, the spare capacity can be utilized for additional services in order to improve the performance. Therefore, it would be advantageous to incorporate the teaching of Lin of selecting the new server rack in the resource inventory of the zone in order to improve the performance for utilizing the spare capacity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zaretsky et al. (United States Patent Application Publication US 2006/0230299) teaches system and method for power usage level management of blades installed within blade servers based on a variety of considerations, including processor 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187